Citation Nr: 0109155	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-10 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
familial purpura.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1943.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1998, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's petition to 
reopen his claim of entitlement to service connection for 
familial purpura.  A Travel Board hearing on these claims was 
held at the RO in January 2001, before the undersigned Board 
member.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for familial purpura was denied by the RO in an unappealed 
November 1944 decision because his disability was found to be 
congenital and developmental, existing prior to service.  

2.  Evidence received subsequent to November 1944, including 
medical treatment, VA examinations of his condition, and 
testimony by the veteran regarding the onset of his 
disability, is relevant to the matters at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  


CONCLUSION OF LAW

Evidence received subsequent to the RO's final November 1944 
decision denying service connection for familial purpura is 
new and material, and this claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noteworthy that although the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) was enacted while this appeal was pending, 
the Board has determined that in light of the nature of the 
decision below, the veteran is not prejudiced by the Board's 
consideration of the issue without returning it to the RO for 
initial consideration in light of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Historically, the RO originally denied the veteran's claims 
of entitlement to service connection for familial purpura, in 
an unappealed November 1944 rating decision.  The RO based 
its denial of the claim on a finding that the disorder pre-
existed service and was congenital and developmental.  This 
decision stands as the last final decision on these issues.

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, 155 
F.3d 1356 (1998).  

The evidence of record prior to the November 1944 decision 
consisted of the veteran's service medical records, two 
statements by a private physician diagnosing the veteran with 
hemophilia, and a November 1944 VA examination diagnosing him 
with familial purpura.  Subsequent to November 1944, the 
record contains a March 1964 VA examination diagnosing a 
bleeding tendency, type unknown, probably congenital, VA 
treatment records for a bleeding disorder, among other 
disorders, and private treatment records from Holifield 
Clinic showing treatment for severe nosebleeds and injuries 
sustained in a motor vehicle accident.  The record since 
November 1944 also contains testimony by the veteran 
asserting that he did not have a bleeding disorder prior to 
his entry in service, and that its onset was after he was 
given an injection for an injury sustained while playing 
baseball.   

Given that the veteran's claim relating to his bleeding 
disorder was denied due to a finding that it pre-existed 
service and was congenital and developmental, the Board finds 
that the newly submitted medical evidence in which the 
veteran credibly asserts that he did not have any bleeding 
symptoms prior to service constitutes new and material 
evidence which is significant, and must be considered to 
fairly decide the merits of these claims.  Especially in 
light of the fact that the record does not contain any 
unequivocal medical opinion supporting a finding that the 
disorder is congenital and developmental.  Accordingly, the 
veteran's petition to reopen his claim of service connection 
for familial purpura is granted.  


ORDER

The appeal to reopen a claim for service connection for 
familial purpura is reopened.



REMAND

While the veteran's claims were pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, in part to 
eliminate the requirement that the veteran submit a well-
grounded claim in order to trigger VA's duty to assist.  VCAA 
§ 4, 114 Stat. 2096, 2098-99 (2000) (Nov. 9, 2000) (to be 
codified as amended at 38 U.S.C. § 5107).  Consequently, the 
VA is obligated to assist the veteran in the development of 
his claim, unless there is no reasonable possibility that 
such assistance will aid in substantiating the claim.  See 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition to eliminating the well-groundedness 
requirement, the statute also amplified the duty to assist 
itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence is needed prior to further consideration of the 
veteran's newly reopened claims and his petitions to reopen 
claims of service connection for a stomach disorder and left 
leg disorder.  

Both in his testimony at a January 2001 hearing and in 
statements of record, the veteran identified private 
treatment records from a Dr. Poole pertaining to the 
disabilities for which he seeks service connection.  Review 
of the record reveals that no attempt has been made by VA to 
obtain these records or notify the veteran as to their 
importance as required by VCAA.  The veteran has also 
testified that he was treated at the VA Hospital in 
Tuscaloosa since 1998, the last time that treatment records 
were requested.

While the Board regrets the delay involved in remanding this 
case, it is simply not ready for further appellate review.  
To ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran furnish the full name and address 
of Dr. Poole. Following receipt of such 
information, and duly executed 
authorization for the release of private 
medical records, the RO should request 
that Dr. Poole furnish legible copies of 
all medical records compiled in 
conjunction with treatment accorded the 
veteran.  

2.  The RO should also attempt to secure 
copies of all VA outpatient treatment 
records pertaining to the veteran from 
the VA medical facility in Tuscaloosa, 
Alabama, from June 1998, the date of the 
last such request by the VA.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  Upon completion of the above, the RO 
should accord the veteran an examination 
of his bleeding disorder, identified as 
familial purpura.  The RO should notify 
the veteran of the consequences of failing 
to report for the examination.  The 
veteran's claims folder is to be made 
available to the examiner for review prior 
to this examination.  The examiner should 
be specifically requested to provide 
opinions as to the approximate date of 
onset of the veteran's bleeding disorder, 
identified as familial purpura, and as to 
whether any current bleeding disorder is 
etiologically related to the veteran's 
active service and/or the result of an 
injection therein.  Additionally, the 
examiner should render an opinion as to 
whether the veteran's bleeding disorder, 
identified as familial purpura is 
congenital and developmental.  All 
findings, and the reasons and bases 
therefor, should be set forth in a clear, 
logical and legible manner on the 
examination report.

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



